Proceeding pursuant to CPLR article 78 to review a determination of the respondent, which, after a hearing, found petitioners guilty of charges of incompetency and misconduct and imposed the penalty of dismissal. Matter remitted to respondent for the making of appropriate findings of fact, to be filed with this court with all convenient speed, and the proceeding held in abeyance in the interim. Petitioners were charged with having left work early and also with having submitted claims for overtime not worked. The charges specified several dates on which the petitioners allegedly engaged in one or both the foregoing courses of conduct. The hearing officer found that the evidence was not substantial enough to support the charges as to several of the dates, while finding that there was Substantial evidence as to other dates. However, the hearing officer failed to set forth specific reasons as to why he made the findings he did. On the record before us we are unable to determine the basis for the hearing officer’s findings. Accordingly, before we can review the determination of the respondent and determine whether or not there was a rational basis for the same, the respondent must make findings of fact as to *416each of the specified dates. Weinstein, J. P., Bracken, Rubin and Boyers, JJ., concur.